 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TREMAYNE CARROLL,                                 No. 2:19-cv-1904-EFB P
12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    STATE OF CALIFORNIA, et al.,
15                        Defendants.
16

17          Tremayne Carroll is a state prisoner proceeding without counsel. On September 30, 2019,

18   the court found that plaintiff had failed to pay the $400 filing fee required by 28 U.S.C. § 1914(a)

19   or request leave to proceed in forma pauperis and submit the affidavit and trust account statement

20   required by 28 U.S.C. § 1915(a). ECF No. 5. Accordingly, the court directed the Clerk to send

21   plaintiff another Application to Proceed In Forma Pauperis and ordered plaintiff to submit the

22   filing fee or the completed application within thirty days. Id. The court also warned plaintiff that

23   failure to do so would result in this action being dismissed. Id. The time for acting has now

24   passed and although plaintiff has filed further pleadings, none are responsive to the September 30,

25   2019 order. Plaintiff has not submitted the filing fee, a completed application for leave to

26   proceed in forma pauperis or otherwise responded to the court’s order.

27          Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States

28   District Judge to this case.
 1          Further, it is RECOMMENDED that this action be dismissed without prejudice.
 2          These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 4   after being served with these findings and recommendations, any party may file written
 5   objections with the court and serve a copy on all parties. Such a document should be captioned
 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 7   objections shall be served and filed within fourteen days after service of the objections. The
 8   parties are advised that failure to file objections within the specified time may waive the right to
 9   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
10   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   Dated: November 21, 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
